Exhibit 10.2

TAX SHARING AGREEMENT

NON-INCOME TAXES

by and among

TYCO INTERNATIONAL LTD.

TYCO INTERNATIONAL FINANCE S.A.,

and

THE ADT CORPORATION

Dated as of September 28, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND INTERPRETATION      3   

Section 1.1

 

Definitions

     3   

Section 1.2

 

References; Interpretation

     13   

Section 1.3

 

Effective Time

     14    ARTICLE II   PREPARATION AND FILING OF NON-INCOME TAX RETURNS      14
  

Section 2.1

 

Responsibility of Parties to Prepare and File Pre-Distribution Non-Income Tax
Returns

     14   

Section 2.2

 

Responsibility of Parties to Prepare and File Post-Distribution Non-Income Tax
Returns

     15   

Section 2.3

 

Time of Filing Tax Returns; Manner of Non-Income Tax Return Preparation

     16    ARTICLE III   RESPONSIBILITY FOR PAYMENT OF NON-INCOME TAXES      16
  

Section 3.1

 

Responsibility of Tyco for Non-Income Taxes

     16   

Section 3.2

 

Responsibility of ADT NA for Non-Income Taxes

     16   

Section 3.3

 

Timing of Payments of Non-Income Taxes

     16    ARTICLE IV   REFUNDS      17   

Section 4.1

 

Refunds Other than ADT Canada Refunds and ADT Canada Non-Income Tax Prepayment
Refunds

     17   

Section 4.2

 

ADT Canada Refunds

     18   

Section 4.3

 

ADT Canada Non-Income Tax Prepayment Refunds.

     18    ARTICLE V   UNCLAIMED PROPERTY      19   

Section 5.1

 

Limitation

     19   

Section 5.2

 

Escheatment Schedule

     19   

Section 5.3

 

Ownership and Administration of Unclaimed Property Relating to Tyco Retained
Business or Unidentified Unclaimed Property

     19   

Section 5.4

 

Ownership and Administration of Unclaimed Property Relating to ADT NA Business
Other than ADT Customer Credits

     19   

Section 5.5

 

Ownership and Administration of ADT Customer Credits

     19   

Section 5.6

 

Settlements of Disputes with State Unclaimed Property Administrators or similar
State Authorities Relating to Unclaimed Property

     20   

Section 5.7

 

Payment of Audit Amounts with Respect to Unclaimed Property

     20    ARTICLE VI   BUSINESS LICENSE MATTERS      20   

Section 6.1

 

Limitation

     20   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

         Page  

Section 6.2

 

ADT NA Business License Returns and Payments

     21   

Section 6.3

 

Tyco Business License Returns and Payments

     21   

Section 6.4

 

Payment of Business License Audit Amounts

     21    ARTICLE VII   INDEMNIFICATION      21   

Section 7.1

 

Indemnification Obligations of Tyco

     21   

Section 7.2

 

Indemnification Obligations of ADT NA

     21    ARTICLE VIII   PAYMENTS      22   

Section 8.1

 

Payments

     22   

Section 8.2

 

Treatment of Payments Made Pursuant to Tax Sharing Agreement

     23   

Section 8.3

 

Payments Net of Tax Benefit Realized

     23    ARTICLE IX   AUDITS      23   

Section 9.1

 

Notice

     23   

Section 9.2

 

Pre-Distribution Audits

     24   

Section 9.3

 

Payment of Audit Amounts

     26   

Section 9.4

 

Payment Procedures

     27    ARTICLE X   COOPERATION AND EXCHANGE OF INFORMATION      28   

Section 10.1

 

Cooperation and Exchange of Information

     28   

Section 10.2

 

Retention of Records

     29    ARTICLE XI   OTHER TAX MATTERS      29   

Section 11.1

 

Other Agreements

     29   

Section 11.2

 

Threshold Base Amount Report

     29   

Section 11.3

 

Meetings

     29    ARTICLE XII   DEFAULTED AMOUNTS      30   

Section 12.1

 

General

     30    ARTICLE XIII   DISPUTE RESOLUTION      30   

Section 13.1

 

Dispute Resolution

     30    ARTICLE XIV   MISCELLANEOUS      30   

Section 14.1

 

Counterparts; Facsimile Signatures

     30   

Section 14.2

 

Survival

     30   

Section 14.3

 

Notices

     30   

Section 14.4

 

Waivers and Consents

     31   

Section 14.5

 

Amendments

     31   

Section 14.6

 

Assignment

     31   

Section 14.7

 

Successors and Assigns

     32   

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

         Page  

Section 14.8

 

Certain Termination and Amendment Rights

     32   

Section 14.9

 

No Circumvention

     32   

Section 14.10

 

Subsidiaries

     32   

Section 14.11

 

Primary Liability of TIFSA

     32   

Section 14.12

 

Third Party Beneficiaries

     32   

Section 14.13

 

Title and Headings

     32   

Section 14.14

 

Exhibits and Schedules

     32   

Section 14.15

 

Governing Law

     33   

Section 14.16

 

Consent to Jurisdiction

     33   

Section 14.17

 

Specific Performance

     33   

Section 14.18

 

Waiver of Jury Trial

     33   

Section 14.19

 

Force Majeure

     34   

Section 14.20

 

Complete Agreement; Construction

     34   

Section 14.21

 

Changes in Law

     34   

Section 14.22

 

Authority

     34   

Section 14.23

 

Severability

     34   

Section 14.24

 

Tax Sharing Agreements

     35   

Section 14.25

 

Exclusivity

     35   

Section 14.26

 

No Duplication; No Double Recovery

     35   

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Schedules

    

Schedule 5.2

  Escheatment Schedule      38   

Schedule 9.2(g)(ii)

  Internal Costs and Expenses      39   

 

- v -



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

NON-INCOME TAXES

TAX SHARING AGREEMENT FOR NON-INCOME TAXES (this “Agreement”), dated as of
September 28, 2012, by and among TYCO INTERNATIONAL LTD., a corporation limited
by shares (Aktiengesellschaft) organized under the laws of Switzerland (“Tyco
International”), Tyco International Finance S.A., a corporation organized under
the laws of Luxembourg (“TIFSA,” and, together with Tyco International, “Tyco”),
and THE ADT CORPORATION, a Delaware corporation (“ADT NA”). Each of Tyco
International, TIFSA and ADT NA is sometimes referred to herein as a “Party” and
collectively, as the “Parties”.

W I T N E S S E T H:

WHEREAS, Tyco International, acting through its direct and indirect
Subsidiaries, currently conducts a number of businesses, including the ADT North
American R/SB Business (as defined herein);

WHEREAS, the Board of Directors of Tyco International (the “Board”) has
determined that it is appropriate, desirable and in the best interests of Tyco
International and its stockholders to separate from Tyco the ADT North American
R/SB Business (the “ADT NA Separation”), which shall be owned and operated and
conducted, directly or indirectly, by ADT NA and after which the Tyco Retained
Business shall be owned and conducted, directly or indirectly, by Tyco
International;

WHEREAS, in order to effect the ADT NA Separation, the Board has determined that
it is appropriate, desirable and in the best interests of Tyco International and
its stockholders (i) to enter into a series of transactions whereby ADT NA
and/or one or more members of the ADT North American R/SB Group will,
collectively, own all of the ADT North American R/SB Assets and assume (or
retain) all of the ADT North American R/SB Liabilities (as defined herein) and
(ii) for Tyco International to distribute to the holders of Tyco International
Common Stock on a pro rata basis (without consideration being paid by such
stockholders) all of the outstanding shares of common stock, par value $0.01 per
share, of ADT NA (the “ADT NA Common Stock”) (such transactions as they may be
amended or modified from time to time, collectively, the “ADT NA Plan of
Separation”);

WHEREAS, each of Tyco and ADT NA has determined that it is necessary and
desirable, on or prior to the Effective Time (as defined herein), (i) to
allocate and transfer to the applicable Party or its Subsidiaries those Assets,
and to cause the assumption by the applicable Party or its Subsidiaries of those
Liabilities, in respect of the activities of the applicable Businesses of such
entities and (ii) to allocate, transfer and/or assume, as applicable, to and/or
by the applicable Party or its Subsidiaries those Assets and Liabilities in
respect of other current and former businesses and activities of Tyco and its
current and former Subsidiaries pursuant to the Separation and Distribution
Agreement between Tyco International, TIFSA, ADT NA, and ADT LLC, a Delaware
limited liability company, dated as of September 26, 2012 (as the same may be
amended, restated or otherwise modified from time to time in accordance with its
terms, the “ADT NA Separation Agreement”);

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, in addition to the above, the Board had previously determined that it
is appropriate, desirable and in the best interests of Tyco International and
its stockholders to (i) separate from Tyco the Flow Control Business (as defined
herein) (the “Flow Control Separation”), which shall be owned and conducted,
directly or indirectly, by Tyco Flow Control International Ltd. (“Flow Control”)
pursuant to the Separation and Distribution Agreement, by and among Tyco
International, Flow Control and (for certain specified sections) ADT NA, dated
as of March 27, 2012 (as the same may be amended, restated or otherwise modified
from time to time in accordance with its terms, the “Flow Control Separation
Agreement”) and (ii) to combine the Flow Control Business with Pentair, Inc., a
Minnesota corporation (“Pentair”), pursuant to the Merger Agreement, dated as of
March 27, 2012 (as the same may be amended, restated or otherwise modified from
time to time in accordance with its terms, the “Merger Agreement”), among Tyco
International, Flow Control, Panthro Acquisition Co., a Delaware corporation,
Panthro Merger Sub, Inc., a Minnesota corporation, and Pentair;

WHEREAS, the Flow Control Separation Agreement governs the allocation of certain
obligations among Tyco International, ADT NA and Flow Control following the Flow
Control Separation;

WHEREAS, it is the intention of the Parties that the various contributions of
Assets by certain Subsidiaries of Tyco International to, and assumptions of
Liabilities by, ADT NA, together with the corresponding distributions of the ADT
NA Common Stock, qualify as reorganizations within the meaning of Sections
368(a)(1)(D) and 355 of the Internal Revenue Code of 1986, as amended (the
“Code”), and that this Agreement is, and is hereby adopted as, a “plan of
reorganization” within the meaning of Treasury Regulation Section 1.368-2(g);

WHEREAS, it is the intention of the Parties that the distribution of the ADT NA
Common Stock to the stockholders of Tyco International will qualify as tax-free
under Section 355(a) of the Code to such stockholders, and as tax-free to Tyco
International under Section 355(c) of the Code;

WHEREAS, the parties intend that certain internal transactions undertaken in
anticipation of the ADT NA Distribution and the Flow Distribution will qualify
for favorable treatment under the Code;

WHEREAS, in connection with the Plan of Separation, the Tyco, TIFSA, ADT NA and
Flow Control intend to enter into a tax sharing agreement setting forth their
agreement on the rights and obligations with respect to handling and allocating
Taxes and related matters (the “Tyco 2012 Tax Sharing Agreement”);

WHEREAS, in accordance with the ADT NA Separation Agreement, an amount of cash
equal to the Non-Income Tax Contingency Amount (as defined below), the ADT
Canada Non-Income Tax Contingency Amount (as defined below), and the amounts on
Schedule 5.2 will be allocated to the Party (or Party’s Subsidiary) responsible
for the payment of such amounts hereunder; and

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, Tyco International, TIFSA and ADT NA intend to further define rights
and obligations with respect to handling and allocating non-income taxes with
respect to specified legal entities and in furtherance thereof are hereby
entering into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

(1) “ADT Canada” means ADT Security Services Canada, Inc., an Ontario
corporation.

(2) “ADT Canada Balance Sheet” means the unaudited balance sheet of ADT Canada
as of August 31, 2012.

(3) “ADT Canada Non-Income Tax Contingency Amount” means 1,200,000 (Canadian).

(4) “ADT Canada Non-Income Tax Prepayment” means that certain Non-Income Tax
prepaid by ADT Canada to the Quebec Non-Income Tax Authority in the approximate
amount of 1,300,000 (Canadian).

(5) “ADT Canada Non-Income Tax Prepayment Refund” means a refund of all or a
portion of the ADT Canada Non-Income Tax Prepayment.

(6) “ADT Canada Non-Income Tax Threshold Base Amount” means at any relevant time
the sum of all prior amounts paid by all Parties under Section 9.3(b) with
respect to ADT Canada Non-Income Taxes, but for the avoidance of doubt not
including any amounts paid or required to be paid by one Party to another Party
pursuant to such sections (so as to avoid duplication of amounts included
herein); provided, however, that such amount shall not include (i) any amount
included in the Non-Income Tax Threshold Base Amount, (ii) any amount paid with
respect to the Broadview Non-Income Tax Contingencies, (iii) any amount paid
with respect to Unclaimed Property, or (iv) the ADT Canada Non-Income Tax
Prepayment; provided, further, that such sum shall be reduced by ADT Canada
Shared Refunds actually received by any Party (it being understood by the
Parties that such reduction could result in an ADT Canada Non-Income Tax
Threshold Base Amount that is below zero).

(7) “ADT Canada Shared Refunds” has the meaning set forth in Section 4.2;
provided, however, that ADT Canada Shared Refunds shall not include the ADT
Canada Non-Income Tax Prepayment Refund.

 

- 3 -



--------------------------------------------------------------------------------

(8) “ADT Canada Shared Non-Income Taxes” means all ADT Canada Non-Income Taxes
the payment of which would be included in the ADT Canada Non-Income Tax
Threshold Base Amount.

(9) “ADT Customer Credits” means Customer Credits that arose in connection with
the ADT NA Business prior to the ADT Separation Date.

(10) “ADT NA” has the meaning set forth in the preamble.

(11) “ADT NA Common Stock” has the meaning set forth in the recitals hereto.

(12) “ADT NA Distribution” has the meaning set forth in the ADT NA Separation
Agreement.

(13) “ADT NA Distribution Date” has the meaning set forth in the ADT NA
Separation Agreement.

(14) “ADT NA Separation Agreement” has the meaning set forth in the recitals
hereto.

(15) “ADT NA Sharing Percentage” means sixty percent (60%).

(16) “ADT North American R/SB Business” has the meaning set forth in the ADT NA
Separation Agreement.

(17) “ADT North American R/SB Group” has the meaning set forth in the ADT NA
Separation Agreement.

(18) “ADT North American R/SB Liabilities” has the meaning set forth in the ADT
NA Separation Agreement.

(19) “ADT Puerto Rico” means ADT Security Services Puerto Rico Inc., a company
organized under the laws of Puerto Rico.

(20) “ADT Puerto Rico Balance Sheet” means the unaudited balance sheet of ADT
Puerto Rico as of August 31, 2012.

(21) “ADTSS” means ADT Security Services LLC, a limited liability company
organized under the laws of Delaware (now known as Tyco Integrated Security LLC)
and the successor to Old ADTSS following the conversion of Old ADTSS to a
limited liability company on June 29, 2012.

(22) “ADTSS Balance Sheet” means the unaudited balance sheet of ADTSS as of
August 31, 2012.

(23) “ADTSS Business Separation Date” means June 30, 2012.

(24) “ADTSS Business Separation Transactions” means the series of transactions
separating the ADT NA Business and the Tyco Business, in each case, solely with
respect to ADTSS.

 

- 4 -



--------------------------------------------------------------------------------

(25) “Affiliate” means, when used with respect to a specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specified Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise. It is expressly agreed that no Party or member of any Group shall be
deemed to be an Affiliate of another Party or member of such other Party’s Group
by reason of having one or more directors in common.

(26) “Agreement” has the meaning set forth in the preamble hereto.

(27) “Ancillary Agreements” means any agreement defined as an “Ancillary
Agreement” in the ADT NA Separation Agreement, except that such term shall not
include this Agreement.

(28) “Assessment Date” means the date on which real or personal property is
valued to the owner of record, generally coinciding with the date on which the
Tax lien attaches.

(29) “Assets” has the meaning set forth in the ADT NA Separation Agreement.

(30) “Audit” means any audit assessment of Non-Income Taxes, other examination
by or on behalf of any Non-Income Taxing Authority (including notices),
application for and negotiation of a voluntary disclosure agreement with an
Non-Income Taxing Authority, proceeding, or appeal of such a proceeding relating
to Non-Income Taxes, whether administrative judicial, or any reporting
obligation arising out of an audit.

(31) “Audit Management Party” means the Party responsible for administering and
controlling an Audit pursuant to Section 9.2(a), as may be changed from time to
time in accordance with Section 9.2(d).

(32) “Audit Representative” means, with respect to each Party, the Chief Tax
Officer or such other officer that may be designated by that Party’s Chief
Financial Officer from time to time.

(33) “Bankruptcy” means, with respect to a Person:

(a) the filing of an application by the Person for, or a consent to, the
appointment of a trustee of the Person’s assets;

(b) the filing by the Person of a voluntary petition in bankruptcy or the filing
of a pleading in any court of record admitting in writing the Person’s inability
to pay debts as they come due;

(c) a general assignment by such Person for the benefit of creditors;

 

- 5 -



--------------------------------------------------------------------------------

(d) the filing by the Person of an answer admitting the material allegations of,
or the Person’s consenting to, or defaulting in answering a bankruptcy petition
filed against the Person in any bankruptcy proceeding; or

(e) the entry of an order, judgment or decree by any court of competent
jurisdiction adjudicating the Person bankrupt or appointing a trustee,
custodian, receiver or liquidator of such Person’s assets, which order, judgment
or decree continues unstayed and in effect for any period of sixty (60) days.

(34) “BHS” means Brink’s Home Security Holdings, Inc., a Virginia corporation,
that merged with and into BMS on May 14, 2010.

(35) “BHS Non-Income Tax Contingencies” means any Non-Income Tax liabilities of
BHS.

(36) “BMS” means Barricade Merger Sub, Inc., a Delaware corporation, and the
survivor of the merger transaction by and among BHS and BMS on May 14, 2010.

(37) “BMS Non-Income Tax Contingencies” means any Non-Income Tax liabilities of
BMS; provided, however, that the BMS Non-Income Tax Contingencies shall not
include the SHC Non-Income Tax Contingencies.

(38) “Broadview Non-Income Tax Contingencies” means the Broadview Security
Non-Income Tax Contingencies, the BHS Non-Income Tax Contingencies and the BMS
Non-Income Tax Contingencies.

(39) “Broadview Security” means Broadview Security, Inc., a Delaware
corporation, former subsidiary of BMS, that was merged with and into ADTSS on
September 24, 2010.

(40) “Broadview Security Non-Income Tax Contingencies” means any Non-Income Tax
liabilities of Broadview Security.

(41) “Business Day” means any day that is not a Saturday, a Sunday or any other
day on which banks are required or authorized by Law to be closed in The City of
New York or Schaffhausen, Switzerland.

(42) “Business License” means any Non-Income Tax measured by gross receipts for
the privilege of doing business related to the ADT NA Business or the Tyco
Business.

(43) “Change of Control” means the occurrence of any of the following: (i) the
direct or indirect sale, transfer or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of a Party and the members of such
Party’s Group taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act); (ii) the adoption of a plan relating to the
liquidation or dissolution of a Party other than (A) the consolidation with,
merger into or transfer of all or part of the properties and assets of any
Subsidiary of a Party to such Party or any other Subsidiary of such Party, and
(B) the merger of a Party with an Affiliate solely for the purpose of
reincorporating (or re-forming) the Party in another jurisdiction; (iii) the
consummation of any

 

- 6 -



--------------------------------------------------------------------------------

transaction (including, without limitation, any merger or consolidation) the
result of which is that any “person” (as defined above) becomes the Beneficial
Owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than fifty percent (50%) of the voting stock of a Party, measured by voting
power rather than number of shares; or (iv) a Party consolidates with, or merges
with or into, directly or indirectly, any Person, or any Person consolidates
with, or merges with or into, a Party, in any such event pursuant to a
transaction in which any of the outstanding voting stock of such Party or such
other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the voting stock of such Party
outstanding immediately prior to such transaction is converted into or exchanged
for voting stock of the surviving or transferee Person constituting a majority
of the outstanding shares of such voting stock of such surviving or transferee
Person (immediately after giving effect to such issuance).

(44) “Code” has the meaning set forth in the recitals to this Agreement.

(45) “Customer Accounts” means an account maintained with respect to the
activities of a particular customer, which includes credits associated with that
customer.

(46) “Customer Credits” means the credits associated with Customer Accounts.

(47) “Distribution” or “Distributions” means, individually or collectively:

(a) the ADT NA Distribution, and

(b) to the extent related to the ADT NA Separation and not otherwise included in
(a), the actual or deemed distributions described in the IRS Ruling and the Tax
Representation Letters that are intended to qualify under Sections 355 and/or
361 of the Code.

(48) “Distribution Date” means the ADT NA Distribution Date.

(49) “Dormant Funds” means Unclaimed Property with respect to which the time
period for statutory reporting has expired.

(50) “Due Date” means the date (taking into account all valid extensions) upon
which an Non-Income Tax Return is required to be filed with or Non-Income Taxes
are required to be paid to an Non-Income Taxing Authority, whichever is
applicable.

(51) “Effective Time” has the meaning set forth in the ADT NA Separation
Agreement.

(52) “Employing Entity” means the legal entity responsible for Payroll Based
Taxes with respect to an employee.

(53) “Escheatment Schedule” means that certain schedule prepared by the Parties
pursuant to and in accordance with Section 5.2.

 

- 7 -



--------------------------------------------------------------------------------

(54) “Final Determination” means the final resolution of liability for any
Non-Income Tax for any taxable period, by or as a result of:

(a) a final decision, judgment, decree or other order by any court of competent
jurisdiction that can no longer be appealed;

(b) a final settlement with a Non-Income Tax authority, a closing agreement, or
a comparable agreement under the Laws of any jurisdiction, which resolves the
liability for the Non-Income Taxes addressed in such agreement for any taxable
period;

(c) any allowance of a refund or credit in respect of an overpayment of
Non-Income Tax, but only after the expiration of all periods during which such
refund may be recovered by the jurisdiction imposing the Non-Income Tax;

(d) a concluded voluntary disclosure agreement with any state;

(e) any reporting obligation arising out of a final resolution of liability for
any Tax; or

(f) any other final disposition.

(55) “Flow Control” has the meaning set forth in the recitals to this Agreement.

(56) “Flow Control Business” has the meaning ascribed to the term “Fountain
Business” in the Flow Control Separation Agreement.

(57) “Flow Control Distribution” has the meaning set forth in the recitals to
this Agreement.

(58) “Flow Control Separation Agreement” has the meaning set forth in the
recitals to this Agreement.

(59) “Group” means the Tyco Group or the ADT NA Group.

(60) “Income Taxes” has the meaning set forth in the Tyco 2012 Tax Sharing
Agreement.

(61) “Indemnified Party” means the Party that is or may be entitled pursuant to
this Agreement to receive any payments (including reimbursement for Taxes or
costs and expenses) from another Party or Parties to this Agreement.

(62) “Indemnifying Party” means the Party that is or may be required pursuant to
this Agreement to make indemnification or other payments (including
reimbursement for Taxes and costs and expenses) to another Party to this
Agreement.

(63) “Information Returns” means a document required to be filed to report
certain business transactions to a Taxing Authority; provided, however, that
Information Returns shall not include any documents required to be filed in
connection with Payroll Based Taxes.

 

- 8 -



--------------------------------------------------------------------------------

(64) “Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).

(65) “LIBOR” means an interest rate per annum equal to the applicable
three-month London Interbank Offered Rate for deposits in United States dollars
published in the Wall Street Journal.

(66) “New York Courts” has the meaning set forth in Section 14.16.

(67) “Non-Income Taxes” means whether used in the form of a noun or adjective,
means Sales and Use Taxes, Payroll Based Taxes, Business License payments,
payments arising in connection with compliance under any Unclaimed Property Law
(including escheats), sales tax permit fees, business and occupational Taxes,
education Taxes, and any Taxes based on gross or net receipts (excluding Income
Taxes), value added, excise, leasing, privilege, rental, transfer or similar
Taxes. By way of example, and without limiting the generality of the foregoing,
Non-Income Taxes includes the following: Washington Business and Occupation Tax,
D.C. Ballpark Tax, Los Angeles Business Tax, California Electronic Waste, NE
Waste and Recycle, Quebec Sales Tax, Goods and Services Tax, Harmonized Sales
Tax, Provincial Sales Tax, Manitoba Retail Sales Tax, and Saskatchewan Retail
Sales Tax. Whenever the term “Non-Income Tax” or “Non-Income Taxes” is used it
shall include penalties, fines, additions to tax and interest thereon.

(68) “Non-Income Tax Contingency Amount” means USD $8,300,000.

(69) “Non-Income Tax Returns” means all Tax Returns that relate to Non-Income
Taxes.

(70) “Non-Income Tax Threshold Base Amount” means at any relevant time the sum
of all prior amounts paid by all Parties under Section 9.3(a) with respect to
Non-Income Taxes, but for the avoidance of doubt not including any amounts paid
or required to be paid by one Party to another Party pursuant to such sections
(so as to avoid duplication of amounts included herein); provided, however, that
such amount shall not include (i) any amount paid with respect to the Broadview
Non-Income Tax Contingencies, (ii) any amount paid with respect to Unclaimed
Property, (iii) any amount included in the ADT Canada Non-Income Tax Threshold
Base Amount, or (iv) the ADT Canada Non-Income Tax Prepayment; provided,
further, that such sum shall be reduced by Shared Refunds actually received by
any Party (it being understood by the Parties that such a reduction could result
in a Non-Income Tax Threshold Base Amount that is below zero).

(71) “Old ADTSS” means ADT Security Services, Inc., a Delaware corporation.

(72) “Participating Party” has the meaning set forth in Section 9.2(c).

(73) “Party” has the meaning set forth in the preamble.

(74) “Payroll Based Taxes” includes Taxes imposed with respect to employee
compensation including, without limitation, Taxes required to be withheld from
employee

 

- 9 -



--------------------------------------------------------------------------------

compensation in respect of Income Taxes, Taxes required to be withheld as and
for Supplement Unemployment Insurance, Taxes required to be withheld under the
Federal Unemployment Tax Act, and similar Taxes. For the avoidance of doubt, the
term Payroll Based Taxes shall exclude garnishments.

(75) “Person” means any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

(76) “Plan of Separation” has the meaning set forth in the recitals.

(77) “Post-Distribution Non-Income Tax Returns” means, collectively, all
Non-Income Tax Returns required to be filed by a Party or its Affiliates for a
Post-Distribution Tax Period.

(78) “Post-Distribution Tax Period” means any Tax period applicable to a
Non-Income Tax beginning and ending after the Distribution Date.

(79) “Pre-Distribution ADT Canada Shared Non-Income Tax Audit” means
Pre-Distribution Non-Income Tax Audits of ADT Canada.

(80) “Pre-Distribution ADTSS Payroll Tax Audit” means any Audit for a
Pre-Distribution Tax Period of payroll taxes for ADTSS; provided, however, that
a Pre-Distribution ADTSS Payroll Tax Audit shall not include a Pre-Distribution
Broadview Payroll Tax Audit.

(81) “Pre-Distribution Broadview Payroll Tax Audit” means any audit for a
Pre-Distribution Tax Period of payroll taxes for Broadview, BMS, or BHS.

(82) “Pre-Distribution Non-Income Tax Audit” means any Audit of any return
related to a Non-Income Tax Return filed, or allegedly required to be filed, for
any Pre-Distribution Tax Period by a Party or its Affiliates.

(83) “Pre-Distribution Non-Income Tax Returns” means, collectively, all
Non-Income Tax Returns required to be filed by a Party or its Affiliates for a
Pre-Distribution Tax Period.

(84) “Pre-Distribution Payroll Tax Audit” means a Pre-Distribution ADTSS Payroll
Tax Audit or a Pre-Distribution Broadview Payroll Tax Audit.

(85) “Pre-Distribution Shared Non-Income Tax Audit” means Pre-Distribution
Non-Income Tax Audits of ADTSS and ADT Puerto Rico.

(86) “Pre-Distribution Tax Period” means any Tax period applicable to a
Non-Income Tax beginning and ending on or before the Distribution Date.

(87) “Preparing Party” means the Party (or Party’s Affiliate) responsible for
preparing and filing (or causing to be filed) a Pre-Distribution Non-Income Tax
Return.

 

- 10 -



--------------------------------------------------------------------------------

(88) “Prime Rate” has the meaning set forth in the Separation and Distribution
Agreements.

(89) “Real or Personal Property Taxes” means Taxes on real or personal property.

(90) “Refund” means any refund of Non-Income Taxes (including any overpayment of
Non-Income Taxes that can be refunded or, alternatively, applied to future
Non-Income Taxes payable), including any interest paid on or with respect to
such refund of Non-Income Taxes; provided, however, that if a refund of
Non-Income Taxes is includible in taxable income based on applicable Tax Law,
then the amount of the Refund shall be determined by multiplying (x) the amount
of the refund that is required to be included in taxable income by (y) sixty-two
percent (62%); provided, further, that upon any change after the Effective Time
in the highest marginal U.S. federal income Tax rate applicable to corporations,
the percentage in clause (y) shall be increased or decreased by the amount of
the percentage point change in such rate with effect in the same Tax year as the
effective date applicable to such change in rate. For purposes of this
Section 1.1(87), to the extent the refund is taxable in Canada, the rate
referenced in clause (y) shall be one hundred percent (100%) minus the combined
Canadian federal and Ontario rate applicable to corporations and to the extent
the refund is taxable in Puerto Rico, the rate referenced in clause (y) shall be
one hundred percent (100%) minus the combined Puerto Rico federal and local rate
applicable to corporations. Upon any change after the Effective time in the
highest marginal federal income Tax rate applicable to corporations in Canada or
Puerto Rico, the percentages determined in the preceding sentence shall be
increased or decreased by the mount of the percentage point change in such rate
with effect in the same Tax year as the effective date applicable to such change
in rate.

(91) “Sales and Use Taxes” means taxes assessed on or measured by the exchange
price at the point of sale or that are based upon the fair market value of a
taxable item that is either (i) exported into a jurisdiction from a location
outside of that jurisdiction or (ii) used in a manner which under state or local
law changes its taxable classification from exempt to taxable. Where the context
requires, a Sales Tax or Use Tax may be separately referenced.

(92) “Separation and Distribution Agreements” means the Flow Control Separation
Agreement and the ADT NA Separation Agreement.

(93) “Shared Refunds” has the meaning set forth in Section 4.1(a).

(94) “Shared Non-Income Taxes” means all Non-Income Taxes the payment of which
would be included in the Non-Income Tax Threshold Base Amount.

(95) “Sharing Percentages” means, with respect to Tyco, the Tyco Sharing
Percentage, and with respect to ADT NA, the ADT NA Sharing Percentage.

(96) “SHC” means Sensormatic Holding Corp., a Nevada corporation that merged
with and into BMS on May 26, 2010.

(97) “SHC Non-Income Tax Contingencies” means any Non-Income Tax liabilities of
SHC.

 

- 11 -



--------------------------------------------------------------------------------

(98) “Subsidiary” has the meaning set forth in the Separation and Distribution
Agreements.

(99) “Tax” or “Taxes” whether used in the form of a noun or adjective, means
(i) taxes on or measured by income, franchise, gross receipts, sales, use,
excise, payroll, personal property, real property, ad-valorem, value-added,
leasing, leasing use or other taxes, levies, imposts, duties, charges, or
withholdings of any nature, (ii) payments in respect to business licenses; and
(iii) payments in respect to Unclaimed Property. Whenever the term “Tax” or
“Taxes” is used it shall include penalties, fines, additions to tax and interest
thereon.

(100) “Tax Benefit Realized” means with respect to a Party and its Subsidiaries
an amount equal to the product of (x) any payment made under this Agreement that
is allowable as a deduction for Income Tax purposes in the jurisdiction in which
the Party making the payment is subject to Income Tax, and (y) the combined
federal, state, provincial or local Income Tax rate applicable to corporations.
For purposes of this Section 1.1(97), the rate referenced in clause (y) shall be
thirty eight percent (38%) for the United States, shall be the combined federal
and Ontario rate for Canada, and shall be the combined federal and local rate in
Puerto Rico; provided, however, upon any change after the Effective Time in the
highest marginal U.S. Canadian, or Puerto Rican (in each case at the federal
level) income Tax rate applicable to corporations, the percentage in clause
(y) shall be increased or decreased by the amount of the percentage point change
in such rate with effect in the same Tax year as the effective date applicable
to such change in rate.

(101) “Tax Package” means all information relating to the operations of a Party
and/or its Subsidiaries that is reasonably necessary for the other Party to
prepare and file the applicable Non-Income Tax Return required to be filed by
ADTSS, ADT Canada or ADT Puerto Rico, as the case may be.

(102) “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended tax return, claim
for refund, or declaration of estimated tax) required to be supplied to, or
filed with, a Taxing Authority by a Party or any member of its Group in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws, regulations, or administrative requirements relating
to any Taxes.

(103) “Taxing Authority” means any governmental authority or any subdivision,
agency, commission, or authority thereof or any quasi-governmental or private
body having jurisdiction over the assessment, determination, collection, or
imposition of any Tax (including the IRS), including any Non-Income Tax.

(104) “TIFSA” has the meaning set forth in the preamble.

(105) “Transition Services Agreement” means that certain transition services
agreement by and among Tyco International Management Company, LLC, a Nevada
limited liability company, ADT LLC, a Delaware limited liability company, and
ADTSS, governing the provision of certain transition services among the parties
thereto, including services with respect to Payroll Based Taxes.

 

- 12 -



--------------------------------------------------------------------------------

(106) “Treasury Regulations” mean the final and temporary (but not proposed)
income tax and administrative regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

(107) “Tyco” has the meaning set forth in the preamble.

(108) “Tyco 2012 Tax Sharing Agreement” means the Tax Sharing Agreement by and
among Tyco, Flow Control and ADT NA dated as of September 28, 2012 (as the same
may be amended, restated or otherwise modified from time to time in accordance
with its terms).

(109) “Tyco Common Stock” has the meaning set forth in the Separation and
Distribution Agreements.

(110) “Tyco Group” has the meaning set forth in the Separation and Distribution
Agreements; provided, however, that the Tyco Group shall not include any member
of the ADT NA Group or the Flow Group.

(111) “Tyco International” has the meaning set forth in the preamble.

(112) “Tyco Retained Business” has the meaning set forth in the Separation and
Distribution Agreements.

(113) “Tyco Sharing Percentage” means forty percent (40%).

(114) “Unclaimed Property” means property subject to custody under any unclaimed
property Law including, without limitation, any credit account carried on the
books and records of any U.S. Affiliate of ADT NA or Tyco including, without
limitation, uncashed employee pay checks, uncashed checks to vendors, customer
overpayments or credits, unused gift certificates, unidentified remittances, and
any other similar account with a credit balance.

(115) “U.S.” means the United States.

Section 1.2 References; Interpretation.

(a) References in this Agreement to any gender include references to all
genders, and references to the singular include references to the plural and
vice versa. Unless the context otherwise requires, the words “include”,
“includes”, and “including” when used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. Unless the context otherwise
requires, references in this Agreement to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Unless the context otherwise requires, the
words “hereof”, “hereby”, and “herein” and words of similar meaning when used in
this Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision of this Agreement.

(b) Except as otherwise provided in this Agreement, a reference to a legal
entity shall include predecessor entities and entities to which such referenced
legal entity is a successor in interest.

 

- 13 -



--------------------------------------------------------------------------------

(c) The Parties agree that this Agreement is intended solely to determine the
cash tax obligations of the Parties and does not address the manner or method of
accounting for any item.

(d) The Parties agree that this Agreement applies only to Non-Income Taxes with
respect to which primary statutory liability lies with ADTSS, ADT Canada or ADT
Puerto Rico.

Section 1.3 Effective Time.

(a) The Parties acknowledge that the Plan of Separation contemplates a series of
interrelated and intermediate internal transactions undertaken preparatory to
and in contemplation of the Distributions that must be completed prior to the
Effective Time in order to align and properly capitalize the Flow Control
Business, the ADT NA Business, and the Tyco Retained Business.

(b) Notwithstanding that these interrelated and intermediate internal
transactions must be given effect prior to the Distributions, the agreements
contained herein, including, but not limited to, the manner in which Non-Income
Taxes are shared amongst the Parties, shall be effective no earlier than and
only upon the Effective Time.

ARTICLE II

PREPARATION AND FILING OF NON-INCOME TAX RETURNS

Section 2.1 Responsibility of Parties to Prepare and File Pre-Distribution
Non-Income Tax Returns. To the extent not previously filed and subject to the
rights and obligations of each of the Parties set forth herein, the rights and
obligations with respect to preparation and filing of Pre-Distribution
Non-Income Tax Returns are as follows:

(a) Sales and Use Tax Returns. Sales and Use Tax Returns for the
Pre-Distribution Tax Period shall be prepared and filed by the Party (or Party’s
Affiliate) that recorded the sale or purchase or qualifying use that gave rise
to the Sales or Use Tax.

(b) Real and Personal Property Tax Returns. Real and Personal Property Tax
Returns shall be prepared and filed by the Party (or Party’s Affiliate) that
owned the property that gave rise to the Real or Personal Property Tax on the
Assessment Date.

(c) Payroll Based Taxes. Payroll Based Tax Returns, including, by way of
example, but without limiting the generality of the foregoing, Forms W-2, shall
be prepared and filed in accordance with the Transition Services Agreement.

(d) Reporting With Respect to Unclaimed Property. Reporting with respect to
Unclaimed Property (including escheat reporting) shall be governed exclusively
by the provisions of Article V of this Agreement.

(e) Business Licenses. Reporting with respect to Business Licenses shall be
governed exclusively by the provisions of Article VI of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

(f) Information Returns. The Party responsible, or whose Affiliate is
responsible, for filing an Information Return under applicable Law shall prepare
and file or cause to be filed such Pre-Distribution Information Non-Income Tax
Return with the applicable Taxing Authority.

(g) Other. To the extent not covered by Section 2.1(a) through (f) hereof, the
Party responsible, or whose Affiliate is responsible, for filing a
Pre-Distribution Non-Income Tax Return under applicable Law shall prepare and
file or cause to be filed such Pre-Distribution Non-Income Tax Return with the
applicable Taxing Authority.

(h) Filing Protocol. Pre-Distribution Non-Income Tax Returns shall be prepared
and filed in a manner (i) consistent with (and the Parties and their Affiliates
shall not take any position inconsistent with) past practices of the Parties and
their Affiliates, unless otherwise modified by a Final Determination or required
by applicable Law; and (ii) to the extent consistent with clause (i), that
minimizes the overall amount of Non-Income Taxes due and payable on
Pre-Distribution Non-Income Tax Returns of all of the Parties by cooperating in
making such elections or applications for group or other relief or allowances
available in the taxing jurisdiction in which the Pre-Distribution Non-Income
Tax Returns are filed. Unless otherwise provided in this Agreement, the
Preparing Party is responsible for the costs and expenses associated with such
preparation. Payments between a Party or any of its Affiliates and another Party
or any of its Affiliates for reasonable preparation costs and expenses shall be
treated as amounts deductible by the paying Party and its Affiliates pursuant to
Section 162 of the Code (and any corresponding provision of U.S. state or local
or non-U.S. Tax Law), and none of the Parties or any of their Affiliates shall
take any position inconsistent with such treatment, except to the extent a Final
Determination with respect to the paying entity causes such payment to not be so
treated (in which case the payment shall be treated in accordance with such
Final Determination).

(i) Tax Package. To the extent not previously provided, each Party other than
the Preparing Party shall (at its own cost and expense), to the extent that a
Pre-Distribution Non-Income Tax Return includes items of that Party or its
Affiliates, prepare and provide or cause to be prepared and provided to the
Preparing Party (and make available or cause to be made available to the other
Party) a Tax Package relating to that Pre-Distribution Non-Income Tax Return.
Such Tax Package shall be provided in a timely manner consistent with the past
practices of the Parties and their Affiliates. To the extent not previously
provided, the Party (or Party’s Affiliate) responsible for administration of the
Admin/Carm system shall (at its own cost and expense), provide the other Party
with (i) Non-Income Tax information related to such other Party’s business
arising out of transactions recorded in the Admin/Carm system, and
(ii) applicable reports to track exemption certificates related to the such
other Party’s business. For the avoidance of doubt, references to a Party’s
business in this Section 2.3(i) means the ADT North American R/SB Business if
such other Party is ADT NA and the Tyco Retained Business if such other Party is
Tyco.

Section 2.2 Responsibility of Parties to Prepare and File Post-Distribution
Non-Income Tax Returns. The Party or its Affiliate responsible under applicable
Law for filing a Post-Distribution Non-Income Tax Return shall prepare and file
or cause to be prepared and filed that Non-Income Tax Return (at that Party’s
own cost and expense).

 

- 15 -



--------------------------------------------------------------------------------

Section 2.3 Time of Filing Tax Returns; Manner of Non-Income Tax Return
Preparation. Each Non-Income Tax Return shall be filed on or prior to the Due
Date for such Non-Income Tax Return by the Party responsible for filing such
Non-Income Tax Return hereunder. Unless otherwise required by a Taxing Authority
pursuant to a Final Determination, the Parties shall prepare and file or cause
to be prepared and filed all Non-Income Tax Returns and take all other actions
in a manner consistent with (and shall not take any position inconsistent with)
any assumptions, representations, warranties, covenants, and conclusions
provided by the Parties (or any of their Subsidiaries) in connection with the
Plan of Separation.

ARTICLE III

RESPONSIBILITY FOR PAYMENT OF NON-INCOME TAXES

Section 3.1 Responsibility of Tyco for Non-Income Taxes. Except as otherwise
provided in this Agreement, Tyco shall be liable for and shall pay or cause to
be paid:

(a) to the applicable Taxing Authority, any Non-Income Taxes due and payable on
all Pre-Distribution Non-Income Tax Returns that Tyco is required to file or
cause to be filed with such Taxing Authority pursuant to Section 2.1, and

(b) to the applicable Taxing Authority, any Non-Income Taxes due and payable on
all Post-Distribution Non-Income Tax Returns that Tyco is required to file or
cause to be filed with such Taxing Authority pursuant to Section 2.2.

Section 3.2 Responsibility of ADT NA for Non-Income Taxes. Except as otherwise
provided in this Agreement, ADT NA shall be liable for and shall pay or cause to
be paid the following Non-Income Taxes:

(a) to the applicable Taxing Authority, any Non-Income Taxes due and payable on
all Pre-Distribution Non-Income Tax Returns that ADT NA is required to file or
cause to be filed with such Taxing Authority pursuant to Section 2.1, and

(b) to the applicable Taxing Authority, any Non-Income Taxes due and payable on
all Post-Distribution Non-Income Tax Returns that ADT NA is required to file or
cause to be filed with such Taxing Authority pursuant to Section 2.2.

Section 3.3 Timing of Payments of Non-Income Taxes. All Non-Income Taxes
required to be paid or caused to be paid by a Party to a Taxing Authority
pursuant to this Article III shall be paid or caused to be paid by such Party on
or prior to the Due Date of such Non-Income Taxes.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE IV

REFUNDS

Section 4.1 Refunds Other than ADT Canada Refunds and ADT Canada Non-Income Tax
Prepayment Refunds.

(a) The Parties shall share Refunds other than ADT Canada Refunds and ADT Canada
Non-Income Tax Prepayment Refunds as follows: (1) Tyco shall be entitled to all
Refunds that relate to Non-Income Taxes, other than Shared Non-Income Taxes, and
(2) except to the extent described in clause (1) or Section 4.1(a)(iii), Refunds
that are related to or paid in respect of a Non-Income Tax Return the Audit of
which would constitute a Pre-Distribution Shared Non-Income Tax Audit
(collectively, a “Shared Refund”) shall be shared by the Parties in the
following order:

(i) First, to the extent that the Non-Income Tax Threshold Base Amount on the
date that the Refund is received is in excess of the Non-Income Tax Contingency
Amount, Tyco and ADT NA shall share all Shared Refunds to such extent and in the
same proportion as their respective Sharing Percentages.

(ii) Thereafter to the extent that the Non-Income Tax Threshold Base Amount on
the date that the Refund is received is less than or equal to the Non-Income Tax
Contingency Amount applicable to such Non-Income Tax, Tyco shall be entitled to
all Shared Refunds.

(iii) Refunds with respect to Sales or Use Taxes subject to Section 9.3(a)(iii)
shall be shared in the same manner as the Parties share the liability related to
such Sales or Use Taxes pursuant to such Section 9.3(a)(iii).

For the avoidance of doubt, it is the Parties’ intention that Refunds shall be
paid to the Parties in a manner that refunds aggregate payments made under
Section 9.3(a) on a “last in, first out” basis.

(b) Any Refund or portion thereof to which a Party is entitled pursuant to this
Section 4.1 that is received or deemed to have been received as described below
by another Party (or its Subsidiaries) shall be paid by such other Party to such
first Party. To the extent a Party (or its Subsidiaries) applies or causes to be
applied an overpayment of Non-Income Taxes as a credit toward or a reduction in
Non-Income Taxes otherwise payable (or a Taxing Authority requires such
application in lieu of a Refund) and such Refund, if received, would have been
payable by such Party to another Party (or Parties) pursuant to this
Section 4.1, such Party shall be deemed to have actually received a Refund to
the extent thereof on the date on which the overpayment is applied to reduce
Non-Income Taxes otherwise payable.

(c) For the avoidance of doubt, any reduction of a previously received Refund
shall be treated as an additional Non-Income Tax payable for all purposes of
this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

Section 4.2 ADT Canada Refunds.

(a) The Parties shall share ADT Canada Refunds as follows: (1) ADT NA shall be
entitled to all ADT Canada Refunds that relate to ADT Canada Non-Income Taxes,
other than ADT Canada Shared Non-Income Taxes, and (2) except to the extent
described in clause (1), ADT Canada Refunds that are related to or paid in
respect of an ADT Canada Non-Income Tax Return the Audit of which would
constitute a Pre-Distribution ADT Canada Shared Non-Income Tax Audit
(collectively, an “ADT Canada Shared Refund”) shall be shared by the Parties in
the following order:

(i) First, to the extent that the ADT Canada Non-Income Tax Threshold Base
Amount on the date that the ADT Canada Refund is received is in excess of the
ADT Canada Non-Income Tax Contingency Amount, Tyco and ADT NA shall share all
ADT Canada Shared Refunds to such extent and in the same proportion as their
respective Sharing Percentages.

(ii) Thereafter to the extent that the ADT Canada Non-Income Tax Threshold Base
Amount on the date that the ADT Canada Refund is received is less than or equal
to the ADT Canada Non-Income Tax Contingency Amount applicable to such ADT
Canada Non-Income Tax, ADT NA shall be entitled to all ADT Canada Shared
Refunds.

For the avoidance of doubt, it is the Parties’ intention that ADT Canada Refunds
shall be paid to the Parties in a manner that refunds aggregate payments made
under Section 9.3(b) on a “last in, first out” basis.

(b) Any ADT Canada Refund or portion thereof to which a Party is entitled
pursuant to this Section 4.2 that is received or deemed to have been received as
described below by another Party (or its Subsidiaries) shall be paid by such
other Party to such first Party. To the extent a Party (or its Subsidiaries)
applies or causes to be applied an overpayment of Non-Income Taxes as a credit
toward or a reduction in Non-Income Taxes otherwise payable (or a Taxing
Authority requires such application in lieu of an ADT Canada Refund) and such
ADT Canada Refund, if received, would have been payable by such Party to another
Party (or Parties) pursuant to this Section 4.2, such Party shall be deemed to
have actually received an ADT Canada Refund to the extent thereof on the date on
which the overpayment is applied to reduce Non-Income Taxes otherwise payable.

(c) For the avoidance of doubt, any reduction of a previously received ADT
Canada Refund shall be treated as an additional Non-Income Tax payable for all
purposes of this Agreement.

Section 4.3 ADT Canada Non-Income Tax Prepayment Refunds.

(a) An ADT Canada Non-Income Tax Prepayment Refund shall be shared by the
Parties in accordance with their Sharing Percentages.

(b) Any ADT Canada Non-Income Tax Prepayment Refund or portion thereof to which
a Party is entitled pursuant to this Section 4.3 that is received or deemed to
have been received as described below by another Party (or its Subsidiaries)
shall be paid by such other Party to such first Party.

 

- 18 -



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, any reduction of a previously received ADT
Canada Non-Income Tax Prepayment Refund (i) shall not be treated as a Refund or
an ADT Canada Refund, and (ii) shall not be taken into account for purposes of
determining the Non-Income Tax Threshold Base Amount or the ADT Canada
Non-Income Tax Base Amount.

ARTICLE V

UNCLAIMED PROPERTY

Section 5.1 Limitation. The Parties acknowledge and agree that the Unclaimed
Property provisions of this Agreement apply solely with respect to ADTSS.

Section 5.2 Escheatment Schedule. The Escheatment Schedule attached hereto as
Schedule 5.2 reflects all Unclaimed Property that the Parties have determined is
either (i) escheatable (reportable) in accordance with the Unclaimed Property
Law of the applicable state, or (ii) Dormant Funds as of the date of the ADTSS
Balance Sheet. For the avoidance of doubt, the Escheatment Schedule includes
Unclaimed Property that the Parties intend to voluntarily disclose to the
applicable state pursuant to such state’s voluntary disclosure program.

Section 5.3 Ownership and Administration of Unclaimed Property Relating to Tyco
Retained Business or Unidentified Unclaimed Property. All Unclaimed Property
including unidentified Unclaimed Property that either (i) relates to the Tyco
Retained Business for transactions that occurred prior to the ADTSS Separation
Date or (ii) is otherwise not specifically identifiable with the ADT NA Business
as of the ADTSS Business Separation Date, shall be retained by Tyco after the
ADTSS Business Separation Date and the administration, remittance and any
escheatment of such Unclaimed Property shall be the responsibility of Tyco.

Section 5.4 Ownership and Administration of Unclaimed Property Relating to ADT
NA Business Other than ADT Customer Credits. All Unclaimed Property, other than
ADT Customer Credits, that relate to the ADT NA Business in connection with any
transaction that occurred prior to the ADTSS Business Separation Date shall be
retained by Tyco after the ADTSS Business Separation Date and the
administration, remittance and any escheatment of such Unclaimed Property shall
be the responsibility of Tyco.

Section 5.5 Ownership and Administration of ADT Customer Credits. The ownership,
administration, remittance and any escheatment of all ADT Customer Credits shall
be transferred to ADT LLC on the ADTSS Business Separation Date and the
administration, remittance and any escheatment of such ADT Customer Credits
shall be the responsibility of ADT NA. ADT NA shall use commercially reasonable
efforts to settle each such ADT Customer Credit with the associated customer or
otherwise escheat the ADT Customer Credit in accordance with the Unclaimed
Property Law of the applicable state.

 

- 19 -



--------------------------------------------------------------------------------

Section 5.6 Settlements of Disputes with State Unclaimed Property Administrators
or similar State Authorities Relating to Unclaimed Property.

(a) Tyco shall have the sole authority to settle any claims with any State
Unclaimed Property Administrator or similar State Authority relating to the
Unclaimed Property described in Section 5.3 and Section 5.4.

(b) ADT NA shall have the sole authority to settle any claims with any State
Unclaimed Property Administrator or similar State Authority relating to the
Unclaimed Property described in Section 5.5; provided, however, that Tyco and
ADT NA shall cooperate in settling any claims with any State Unclaimed Property
Administrator or similar State Authority relating to ADT Customer Credits.

Section 5.7 Payment of Audit Amounts with Respect to Unclaimed Property.

(a) In connection with any Final Determination with respect to an Unclaimed
Property Audit for any Pre-Distribution Tax Period:

(i) Tyco shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority an amount up to and including the amount set forth on the
Escheatment Schedule.

(ii) Tyco shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority the Tyco Sharing Percentage of such additional
amounts in excess of the amount set forth on the Escheatment Schedule due
pursuant to such Final Determination.

(iii) ADT NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority or Tyco (as the case may be) the ADT NA Sharing
Percentage of such additional amounts in excess of the amount set forth on the
Escheatment Schedule due pursuant to such Final Determination.

(b) In connection with any Final Determination with respect to an Unclaimed
Property Audit with respect to the ADT North American R/SB Business for any
Post-Distribution Tax Period, ADT NA shall be liable for and shall pay or cause
to be paid to the applicable Taxing Authority such additional amounts due
pursuant to such Final Determination.

(c) In connection with any Final Determination with respect to an Unclaimed
Property Audit with respect to the Tyco Retained Business for any
Post-Distribution Tax Period, Tyco shall be liable for and shall pay or cause to
be paid to the applicable Taxing Authority such additional amounts due pursuant
to such Final Determination.

ARTICLE VI

BUSINESS LICENSE MATTERS

Section 6.1 Limitation. The Parties acknowledge and agree that the Business
License Matters provisions of this Agreement apply solely with respect to ADTSS.

 

- 20 -



--------------------------------------------------------------------------------

Section 6.2 ADT NA Business License Returns and Payments. ADT NA shall be
responsible for and shall (i) file any and all Business License Returns required
to be filed by any entity that is a member of the ADT NA Group on the due date
for such return (without extensions) and (ii) remit to the applicable Taxing
Authority any and all payments required to be paid with such returns.

Section 6.3 Tyco Business License Returns and Payments. Tyco shall be
responsible for and shall (i) file any and all Business License Returns required
to be filed by any entity that is a member of the Tyco Group on the due date for
such return (without extensions) and (ii) remit to the applicable Taxing
Authority any and all payments required to be paid with such returns.

Section 6.4 Payment of Business License Audit Amounts. In connection with any
Final Determination with respect to a Business License Audit for any period
ending on or before the ADTSS Business Separation Date:

(a) Tyco shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority or ADT NA (as the case may be) the Tyco Sharing Percentage of
such additional amounts due pursuant to such Final Determination.

(b) ADT NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority or Tyco (as the case may be) the ADT NA Sharing
Percentage of such additional amounts due pursuant to such Final Determination.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification Obligations of Tyco. Tyco shall indemnify ADT NA and
hold it harmless from and against (without duplication):

(a) all Non-Income Taxes and other amounts for which the Tyco Group is
responsible under this Agreement, and

(b) all Non-Income Taxes and reasonable out-of-pocket costs for advisors and
other expenses attributable to a breach of any representation, covenant, or
obligation of Tyco under this Agreement.

Section 7.2 Indemnification Obligations of ADT NA. ADT NA shall indemnify Tyco
and hold it harmless from and against (without duplication):

(a) all Non-Income Taxes and other amounts for which the ADT NA Group is
responsible under this Agreement, and

(b) all Non-Income Taxes and reasonable out-of-pocket costs for advisors and
other expenses attributable to a breach of any representation, covenant or
obligation of ADT NA under this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE VIII

PAYMENTS

Section 8.1 Payments.

(a) General. Unless otherwise provided in this Agreement, in the event that an
Indemnifying Party is required to make a payment to an Indemnified Party
pursuant to this Agreement:

(i) Aggregate Payments of Less than $2 Million. If such payments are in the
aggregate less than $2 million during any three-month period in which the
obligation giving rise to the indemnification payment must be satisfied that
includes the last month of a calendar quarter and the first two months of the
next calendar quarter (the “Second Calendar Quarter”), the Indemnified Party
shall deliver written notice of the payments to the Indemnifying Party in
accordance with Section 14.3 during the third month of the Second Calendar
Quarter, and the Indemnifying Party shall be required to make payment to the
Indemnified Party within ten (10) Business Days after the end of the Second
Calendar Quarter.

(ii) Payments Equal to or Greater than $2 Million. If such payments are
individually or in the aggregate during the calendar quarter equal to or greater
than $2 million, the Indemnified Party shall deliver written notice of the
payment to the Indemnifying Party in accordance with Section 14.3 at least ten
(10) Business Days in advance of the date or dates on which the obligations
giving rise to the indemnification payment must be satisfied (in the case of
aggregate payments in excess of $2 million, the earliest date that any such
payment must be satisfied), and the Indemnifying Party shall be required to make
payment to the Indemnified Party no later than five (5) Business Days after
receipt of such notice. The Indemnified Party shall, within one (1) Business Day
after the date on which the obligation giving rise to the indemnification
payment is satisfied, pay interest to the Indemnifying Party that accrues (at a
rate equal to one (1) week LIBOR minus twenty-five (25) basis points) on the
amount of such payment from the date of receipt of such payment by the
Indemnified Party until the date on which the obligation is satisfied.

(b) Procedural Matters. The written notice delivered to the Indemnifying Party
in accordance with Section 14.3 shall show the amount due and owing together
with a schedule calculating in reasonable detail such amount (and shall include
any relevant Non-Income Tax Return, statement, bill or invoice related to
Non-Income Taxes, costs, expenses or other amounts due and owing). All payments
required to be made by one Party to another Party pursuant to this Section 8.1
shall be made by electronic, same-day wire transfer. Payments shall be deemed
made when received. If the Indemnifying Party fails to make a payment to the
Indemnified Party within the time period set forth in this Section 8.1, such
Indemnifying Party shall not be considered to be in breach of its covenants and
obligations established in this Section 8.1 unless and until such failure exists
on the date on which the obligation giving rise to the indemnification payment
must be satisfied; provided, however, that the Indemnifying Party shall pay to
the Indemnified Party (i) interest that accrues (at a rate equal to the Prime
Rate plus two hundred (200) basis points) on the amount of such payment from the
time that such payment was due to the Indemnified Party until the date that
payment is actually made to the Indemnified

 

- 22 -



--------------------------------------------------------------------------------

Party; and (ii) any costs or expenses, including any breakage costs, incurred by
the Indemnified Party to secure such payment or to satisfy the Indemnifying
Party’s portion of the obligation giving rise to the indemnification payment.

(c) Right of Setoff. It is expressly understood that an Indemnifying Party is
hereby authorized to set off and apply any and all amounts required to be paid
to an Indemnified Party pursuant to this Section 8.1 against any and all of the
obligations of the Indemnified Party to the Indemnifying Party arising under
Section 8.1 of this Agreement that are then either due and payable or past due,
but only to the extent that such Indemnifying Party has made any demand for
payment with respect to such obligations.

Section 8.2 Treatment of Payments Made Pursuant to Tax Sharing Agreement. Unless
otherwise required by Law, a Final Determination or this Agreement, for U.S.
federal income Tax purposes, any payment made pursuant to this Agreement by:

(a) ADT NA to Tyco shall be treated as an adjustment to one or more transfers of
assets to ADT NA by Tyco or one or more of Tyco’s Subsidiaries (determined
immediately prior to the ADT NA Distribution or the Flow Distribution, whichever
is earlier), as applicable, pursuant to the Plan of Separation;

(b) Tyco to ADT NA shall be treated as an adjustment to one or more transfers to
ADT NA by Tyco or one or more of Tyco’s Subsidiaries (determined immediately
prior to the ADT NA Distribution or the Flow Distribution, whichever is
earlier), as applicable, pursuant to the Plan of Separation; and

(c) in each case, none of the Parties shall take any position inconsistent with
such treatment. In the event that a Taxing Authority asserts that a Party’s
treatment of a payment pursuant to this Agreement should be other than as
required pursuant to this Agreement (ignoring any potential inconsistent or
adverse Final Determination), such Party shall use its reasonable best efforts
to contest such challenge.

Section 8.3 Payments Net of Tax Benefit Realized. All amounts required to be
paid by one Party to another pursuant to this Agreement or the Separation and
Distribution Agreements shall be net of the Tax Benefit Realized by the
Indemnified Party or its Affiliates.

ARTICLE IX

AUDITS

Section 9.1 Notice. Within five (5) Business Days after a Party or any of its
Affiliates receives a written notice from a Taxing Authority of the existence of
an Audit that may require indemnification pursuant to this Agreement, that Party
shall notify the other Parties of such receipt and send such notice to the other
Parties by delivery in person, by overnight courier service, or by facsimile or
electronic mail with receipt confirmed (followed by delivery of an original via
overnight courier service). The failure of one Party to notify the other Parties
of an Audit shall not relieve such other Party of any liability and/or
obligation that it may have under this Agreement, except to the extent that the
Indemnifying Party is materially prejudiced by such failure.

 

- 23 -



--------------------------------------------------------------------------------

Section 9.2 Pre-Distribution Audits.

(a) Determination of Administering Party. ADT NA shall administer and control
(i) Pre-Distribution Non-Income Tax Audits related to Broadview, BHS or BMS, and
(ii) Pre-Distribution ADT Canada Non-Income Tax Audits. All other
Pre-Distribution Non-Income Tax Audits shall be administered and controlled by
Tyco.

(b) Administration and Control; Cooperation. Subject to Section 9.2(c) and to a
Change of Control or a Bankruptcy of the Audit Management Party as provided
below, the Audit Management Party shall have absolute authority to make all
decisions (determined in its sole discretion) with respect to the administration
and control of an Audit described in Section 9.2(a), including the selection of
all external advisors. In that regard, the Audit Management Party (i) may in its
sole discretion settle or otherwise determine not to continue to contest any
issue related to such Audit without the consent of the other Parties, and
(ii) shall, as soon as reasonably practicable and prior to settlement of an
issue that could cause one or more other Parties to become responsible for
Non-Income Taxes under Section 9.3, notify the Audit Representatives of such
other Parties of such settlement. The other Parties shall (and shall cause their
Affiliates to) undertake all actions and execute all documents (including an
extension of the applicable statute of limitations) that are determined in the
sole discretion of the Audit Management Party to be necessary to effectuate such
administration and control. The Parties shall act in good faith and use their
reasonable best efforts to cooperate fully with each other Party (and their
Affiliates) in connection with such Audit and shall provide or cause their
Subsidiaries to provide such information to each other as may be necessary or
useful with respect to such Audit in a timely manner, identify and provide
access to potential witnesses, and other persons with knowledge and other
information within its control and reasonably necessary to the resolution of the
Audit. Notwithstanding anything to the contrary in this Section 9.2(b), after a
Change of Control or a Bankruptcy of the Audit Management Party, the Audit
Management Party shall not, prior to the determination of whether there will be
a replacement of the Audit Management Party as permitted under Section 9.3(d) as
a result of such Change of Control or Bankruptcy, choose to litigate any issue
with respect to an Audit or make any decision to change the forum or
jurisdiction with respect to which an issue arising under an Audit is being
litigated, without the prior written consent of all of the Parties.

(c) Participation Rights of Parties and Information Sharing with respect to
Audits. Subject to applicable Department of Defense restrictions, each Party
that would be responsible under Section 9.3 for Non-Income Taxes resulting from
an Audit described in Section 9.2(a) (other than the Audit Management Party) (a
“Participating Party”) shall have the right to access information related to
such Audit at its own cost and at the time and manner as reasonably determined
by the Audit Management Party.

(d) Change in Audit Management Party. Unless prohibited by Law, upon (a) the
expiration of the three (3)-month period following a Change of Control of the
Audit Management Party; or (b) the expiration of the three (3)-month period
following a Bankruptcy of the Audit Management Party; (each of (a) and (b), a
“Tax Management Change Event”), the Party not then acting as Audit Management
Party shall become the Audit Management Party; provided, however, that with
respect to a Tax Management Change Event due to a Change of Control of the Audit
Management Party, the Party not then acting as Audit Management Party

 

- 24 -



--------------------------------------------------------------------------------

shall become the Audit Management Party only if the Non-Income Tax Threshold
Base Amount exceeds the Non-Income Tax Contingency Amount or the ADT Canada
Non-Income Tax Threshold Base Amount exceeds the ADT Canada Non-Income Tax
Contingency Amount, as the case may be, unless such other party provides written
notice to the current Audit Management Party within forty-five (45) days of the
Tax Management Change Event that such other Party declines to become the Audit
Management Party (“Audit Management Party Replacement Declination Notice”).

(e) If there is a replacement of the then appointed Audit Management Party (the
“Replaced Audit Management Party”) pursuant to Section 9.2(d), the Replaced
Audit Management Party shall use its reasonable best efforts to transition to
the new Audit Management Party the administration and control of the ongoing
Audits that the Replaced Audit Management Party was prior to its replacement
responsible for administering and controlling pursuant to Section 9.2(a).

(f) Each Party has the exclusive right to replace its respective Audit
Representative provided that such Audit Representative must be an employee of
such Party or any of its Affiliates, and in the event of such replacement, the
applicable Party shall provide written notice of such replacement to the other
Party.

(g) Sharing of Internal and External Costs and Expenses Related to
Pre-Distribution Shared Tax Audits.

(i) External Costs and Expenses. All external costs and expenses (including all
costs and expenses of calculating Non-Income Taxes and other amounts payable
hereunder) that are incurred by the Audit Management Party with respect to a
Pre-Distribution Shared Non-Income Tax Audit (including any costs and expenses
incurred as a result of any reporting obligations that arise out of an Audit and
any costs and expenses incurred in connection with a reverse Non-Income Tax
Audit to mitigate Audit exposure) shall be shared equally by the Parties. The
Audit Management Party shall provide to the other Parties at the end of each
calendar quarter an invoice for each other Party’s share of the external costs
(along with supporting invoices received from the external service providers),
and each other Party shall remit, within sixty (60) days after receipt of the
invoice, payment of its share of the external costs to the Audit Management
Party.

(ii) Internal Costs and Expenses. Schedule 9.2(g)(ii) sets forth the internal
costs and expenses to be shared by the Parties, if any, and the manner in which
such internal costs and expenses shall be shared.

(h) Treatment of Costs and Expenses related to Pre-Distribution Shared
Non-Income Tax Audits. Payments borne by the Parties or any of their
Subsidiaries for costs and expenses relating to Pre-Distribution Shared Tax
Audits shall be treated as amounts deductible by the paying Party (or its
Subsidiary) pursuant to Section 162 of the Code (and any corresponding provision
of U.S. state or local or non-U.S. Tax Law), and none of the Parties or any of
their Subsidiaries shall take any position inconsistent with such treatment,
except to the extent that a Final Determination with respect to the paying Party
or its Subsidiary causes any such payment to not be so treated.

 

- 25 -



--------------------------------------------------------------------------------

Section 9.3 Payment of Audit Amounts.

(a) Pre-Distribution Shared Non-Income Tax Audits. Except as provided in
Section 9.3(a)(iii) and Section 9.3(a)(iv), in connection with any Final
Determination with respect to a Pre-Distribution Shared Non-Income Tax Audit:

(i) Tyco shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority or ADT NA (as the case may be) (x) one hundred percent
(100%) of the additional Non-Income Taxes due and payable as a result of such
Final Determination that are attributable to a Pre-Distribution Tax Period, but
only to the extent such additional Non-Income Taxes, when added to the
Non-Income Tax Threshold Base Amount, are less than or equal to the Non-Income
Tax Contingency Amount, and (y) the Tyco Sharing Percentage of the additional
Non-Income Taxes due and payable as a result of such Final Determination that
are attributable to a Pre-Distribution Tax Period, but only to the extent such
additional Non-Income Taxes, when added to the Non-Income Tax Threshold Base
Amount, exceed the Non-Income Tax Contingency Amount.

(ii) ADT NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority or Tyco (as the case may be) (x) one hundred percent
(100%) of the additional Non-Income Taxes due and payable as a result of such
Final Determination that are attributable to the Broadview Non-Income Tax
Contingencies, (y) the ADT NA Sharing Percentage of the additional Non-Income
Taxes due and payable as a result of such Final Determination that are
attributable to a Pre-Distribution Tax Period but only to the extent such
additional Non-Income Taxes, when added to the Non-Income Tax Threshold Base
Amount, exceed the Non-Income Tax Contingency Amount.

(iii) To the extent a Sales Tax Audit subject to this Section 9.3(a) results in
Audit payments in excess of the Non-Income Tax Threshold Base Amount, such
payments shall be shared as follows: (A) Audit payment obligations arising out
of transactions recorded in the Informix and Mastermind systems shall be paid
solely by ADT NA, (B) Audit payment obligations arising out of transactions
recorded in the Baan and Chameleon systems shall be paid solely by Tyco, and
(C) Audit payment obligations arising out of transactions recorded in the
Admin/Carm system shall be shared by ADT NA and Tyco in accordance with their
Sharing Percentages. To the extent that a Sales or Use Tax Audit Final
Determination results in Tyco for the first time exceeding its Non-Income Tax
Threshold Base Amount, the amount that exceeds the Non-Income Tax Threshold Base
Amount shall be prorated among the Parties based on a percentage of the Sales or
Use Tax errors related to a particular billing system over the total errors
identified in the Audit as if the entire Audit had exceeded the Non-Income Tax
Threshold Base Amount. Liability for the audit payment in excess of the
Non-Income Tax Threshold Base Amount shall be determined by applying these
percentages to such excess amount. Interest and penalties should be prorated
between the Parties based on a ratio of each Party’s overall liability for
Non-Income Taxes over the total liability for Non-Income Taxes for each specific
Audit.

(iv) Audit Amounts in respect to Information Returns shall be subject to this
Agreement only to the extent such amounts relate to period ending on or before
December 31, 2011.

 

- 26 -



--------------------------------------------------------------------------------

(b) Pre-Distribution ADT Canada Shared Non-Income Tax Audits. In connection with
any Final Determination with respect to a Pre-Distribution ADT Canada Shared
Non-Income Tax Audit:

(i) Tyco shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority or ADT NA (as the case may be) the Tyco Sharing Percentage of
the additional Non-Income Taxes due and payable as a result of such Final
Determination that are attributable to a Pre-Distribution Tax Period, but only
to the extent such additional Non-Income Taxes, when added to the ADT Canada
Non-Income Tax Threshold Base Amount, exceed the ADT Canada Non-Income Tax
Contingency Amount.

(ii) ADT NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority or Tyco (as the case may be) (x) one hundred percent
(100%) of the additional Non-Income Taxes due and payable as a result of such
Final Determination that are attributable to a Pre-Distribution Tax Period, but
only to the extent such additional Non-Income Taxes, when added to the ADT
Canada Non-Income Tax Threshold Base Amount, are less than or equal to the ADT
Canada Non-Income Tax Contingency Amount, (y) the ADT NA Sharing Percentage of
the additional Non-Income Taxes due and payable as a result of such Final
Determination that are attributable to a Pre-Distribution Tax Period but only to
the extent such additional Non-Income Taxes, when added to the ADT Canada
Non-Income Tax Threshold Base Amount, exceed the ADT Canada Non-Income Tax
Contingency Amount

(c) Pre-Distribution ADTSS Payroll Tax Audits. In connection with any Final
Determination with respect to a Pre-Distribution ADTSS Payroll Tax Audit

(i) Tyco shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority the Tyco Sharing Percentage of the amount owed as a result of
such Final Determination.

(ii) ADT NA shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority the ADT NA Sharing Percentage of the amount owed as
a result of such Final Determination.

(d) Pre-Distribution Broadview Payroll Tax Audits. In connection with any Final
Determination with respect to a Pre-Distribution Broadview Payroll Tax Audit,
ADT NA shall be liable for and shall pay or cause to be paid to the applicable
Taxing Authority one hundred percent (100%) of the amount owed as a result of
such Final Determination.

Section 9.4 Payment Procedures. In connection with any Audit that results in an
amount to be paid pursuant to Section 9.3(a), (b), or (c), the Audit Management
Party shall, within thirty (30) Business Days following a final resolution of
such Audit, submit in writing to the other Party a preliminary determination
(calculated and explained in detail reasonably sufficient to enable such other
Party to fully understand the basis for such determination and to permit such
Party and its Affiliates to satisfy their financial reporting requirements) of
the portion of such amount to be paid by each of the Parties pursuant to
Section 9.3(a), (b), or (c), as applicable. Each of the Parties and its
Affiliates shall have access to all data and information necessary to calculate
such amounts and the Parties and their Affiliates shall cooperate fully in

 

- 27 -



--------------------------------------------------------------------------------

the determination of such amounts. Within twenty (20) Business Days following
the receipt by a Party of the information described in this Section 9.4, such
Party shall have the right to object only to the calculation of the amount of
the payment (but not the basis for the payment) by written notice to the other
Party; such written notice shall contain such disputed item or items and the
basis for its objection. If no Party objects by proper written notice to the
other Party within the time period described in this Section 9.4, the
calculation of the amounts due and owing from each Party shall be deemed to have
been accepted and agreed upon, and final and conclusive, for purposes of this
Section 9.4. If any Party objects by proper written notice to the other Party
within such time period, the Parties shall act in good faith to resolve any such
dispute as promptly as practicable in accordance with Article XIII. The Party or
its Affiliate responsible for paying to the applicable Taxing Authority under
applicable Law amounts owed pursuant to a Final Determination shall make such
payments to such Taxing Authority prior to the due date for such payments. The
other Parties shall reimburse the paying Party for the portion of such payments
for which such other Parties are liable pursuant to Section 9.3. The time
periods specified above for submitting a preliminary determination and objecting
may be shortened if the Parties ascertain that such shortened time period is
necessary to meet the Audit obligations of the Parties and their Affiliates.

ARTICLE X

COOPERATION AND EXCHANGE OF INFORMATION

Section 10.1 Cooperation and Exchange of Information. The Parties shall each
cooperate fully (and each shall cause its respective Affiliates to cooperate
fully) and in a timely manner (considering the other Party’s normal internal
processing or reporting requirements) with all reasonable requests from another
Party hereto, or from an agent, representative, or advisor to such Party, in
connection with the preparation and filing of Non-Income Tax Returns, claims for
Refund, Audits and the calculation of Non-Income Taxes or other amounts required
to be paid hereunder, and any applicable financial reporting requirements of a
Party or its Affiliates, in each case, related or attributable to or arising in
connection with Non-Income Taxes of any of the Parties or their respective
Subsidiaries covered by this Agreement. Such cooperation shall include, without
limitation:

(a) the retention until the expiration of the applicable statute of limitations
(taking into account all waivers and extensions), and the provision upon
request, of Non-Income Tax Returns of the Parties and their respective
Subsidiaries for periods up to and including the Distribution Date, books,
records (including information regarding ownership and Tax basis of property),
documentation, and other information relating to such Non-Income Tax Returns,
including accompanying schedules, related work papers, and documents relating to
rulings or other determinations by Taxing Authorities;

(b) the execution of any document that may be necessary or reasonably helpful in
connection with any Audit of any of the Parties or their respective
Subsidiaries, or the filing of a Non-Income Tax Return or Refund claim of the
Parties or any of their respective Subsidiaries (including the signature of an
officer of a Party or its Subsidiary);

 

- 28 -



--------------------------------------------------------------------------------

(c) the use of the Party’s reasonable best efforts to obtain any documentation
and provide additional facts, insights or views as requested by another Party
that may be necessary or reasonably helpful in connection with any of the
foregoing (including without limitation any information contained in Tax or
other financial information databases); and

(d) the use of the Party’s reasonable best efforts to obtain any Non-Income Tax
Returns (including accompanying schedules, related work papers, and documents),
documents, books, records, or other information that may be necessary or helpful
in connection with any Non-Income Tax Returns of any of the Parties or their
Affiliates.

Each Party shall make its and its Subsidiaries’ employees (including subject
matter experts) and facilities available on a reasonable and mutually convenient
basis in connection with the foregoing matters. Except for costs and expenses
otherwise allocated among the Parties pursuant to this Agreement, including
costs incurred under Article II and Article IX, and except for copying costs,
which shall be shared equally by the Parties, no reimbursement shall be made for
costs and expenses incurred by the Parties as a result of cooperating pursuant
to this Section 10.1.

Section 10.2 Retention of Records. Subject to Section 10.1, if any of the
Parties or their respective Subsidiaries intends to dispose of any documentation
relating to the Non-Income Taxes of the Parties or their respective Subsidiaries
for which another Party to this Agreement may be responsible pursuant to the
terms of this Agreement (including, without limitation, Non-Income Tax Returns,
books, records, documentation, and other information, accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities), such Party shall provide or cause to be provided written
notice to the other Parties describing the documentation to be destroyed or
disposed of sixty (60) Business Days prior to taking such action. The other
Parties may arrange to take delivery of the documentation described in the
notice at their expense during the succeeding sixty (60)-day period.

ARTICLE XI

OTHER TAX MATTERS

Section 11.1 Other Agreements. Notwithstanding anything to the contrary in this
Agreement, the responsibility of the Parties with respect to the Ancillary
Agreements shall be determined in accordance with the Separation and
Distribution Agreements.

Section 11.2 Threshold Base Amount Report. On a quarterly basis or as otherwise
agreed by the Parties, (i) Tyco shall prepare and deliver to ADT NA a schedule
documenting the sum of all payments, Refunds or other amounts included in the
most current determination of the Non-Income Tax Threshold Base Amount, and
(ii) ADT NA shall prepare and deliver to Tyco a schedule documenting the sum of
all payments, Refunds or other amounts included in the most current
determination of the ADT Canada Non-Income Tax Threshold Base Amount.

Section 11.3 Meetings. The Parties will meet (in person or by telephone) once
per quarter to discuss status of Audits, budgets, and other items relevant to
the administration of this Agreement. No later than sixty (60) days prior to the
end of each fiscal year, the Parties shall meet (in person or by telephone) to
determine the budget for the next fiscal year.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE XII

DEFAULTED AMOUNTS

Section 12.1 General. Without limitation of the Parties’ rights and obligations
otherwise set forth in this Agreement and provided that no other Party has
defaulted on any of its obligations pursuant to this Agreement, each Party
agrees to provide or cause to be provided such funding as is necessary to ensure
that its respective Subsidiaries are able to satisfy their respective Tax
liabilities to a Taxing Authority that arise as a result of a Final
Determination under Section 9.3 of this Agreement, including any such Tax
liabilities that, upon default by a Party’s Subsidiary, may result in another
Party’s Subsidiary paying or being required to pay the defaulted Tax liabilities
to a Taxing Authority.

ARTICLE XIII

DISPUTE RESOLUTION

Section 13.1 Dispute Resolution. The provisions of the ADT NA Separation
Agreement regarding dispute resolution shall govern resolution of any and all
disputes under this Agreement.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such counterparts have
been signed by each of the Parties and delivered to the other Parties. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

Section 14.2 Survival. Except as otherwise contemplated by this Agreement or any
Ancillary Agreement, all covenants and agreements of the Parties contained in
this Agreement and each Ancillary Agreement shall survive the Distribution Date
and remain in full force and effect in accordance with their applicable terms;
provided, however, that all indemnification for Non-Income Taxes shall survive
until ninety (90) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the
Non-Income Tax that gave rise to the indemnification; provided, further, that,
in the event that notice for indemnification has been given within the
applicable survival period, such indemnification shall survive until such time
as such claim is finally resolved.

Section 14.3 Notices. All notices, requests, claims, demands, and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
mail with receipt confirmed (followed by delivery of

 

- 30 -



--------------------------------------------------------------------------------

an original via overnight courier service), or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 14.3):

To Tyco International:

Tyco International Ltd.

c/o Tyco International Management Co.

9 Roszel Road

Princeton, New Jersey 08540

Attn: General Counsel

Facsimile: (609) 720-4208

To TIFSA:

Tyco International Finance S.A.

c/o Tyco International Management Co.

9 Roszel Road

Princeton, New Jersey 08540

Attn: General Counsel

Facsimile: (609) 720-4208

To ADT NA:

The ADT Corporation

1501 Yamato Road

Boca Raton, Florida 33431

Attn: General Counsel

Facsimile: (561) 988-3719

Section 14.4 Waivers and Consents. The failure of any Party to require strict
performance by any other Party of any provision in this Agreement will not waive
or diminish that Party’s right to demand strict performance thereafter of that
or any other provision hereof. Any consent required or permitted to be given by
any Party to the other Parties under this Agreement shall be in writing and
signed by the Party giving such consent and shall be effective only against such
Party (and its Group).

Section 14.5 Amendments. Subject to the terms of Section 14.8, this Agreement
may not be modified or amended except by an agreement in writing signed by each
of the Parties.

Section 14.6 Assignment. Except as otherwise provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party without the prior written consent of the other Parties
(not to be unreasonably withheld or delayed), and any attempt to assign any
rights or obligations arising under this Agreement without such consent shall be
void; provided, however, that a Party may assign this Agreement

 

- 31 -



--------------------------------------------------------------------------------

in connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its Assets;
provided, further, that the surviving entity of such merger or the transferee of
such Assets shall agree in writing, reasonably satisfactory to the other
Parties, to be bound by the terms of this Agreement as if named as a “Party”
hereto.

Section 14.7 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns; provided, however, that in no event shall
a Party’s right to vote on a matter set forth herein be construed to permit any
duplication of a Party’s vote by a successor, assignee, or other transferee. The
Parties acknowledge that it is their intention to permit no more than three
(3) parties to vote on any matter set forth herein.

Section 14.8 Certain Termination and Amendment Rights. This Agreement may not be
terminated except by written consent of each of the Parties.

Section 14.9 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement, the Separation and Distribution Agreements or any Ancillary Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to the provisions of
this Agreement).

Section 14.10 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party on and after the Distribution
Date.

Section 14.11 Primary Liability of TIFSA. Each of the Parties acknowledges and
agrees that TIFSA shall be primarily liable for and shall satisfy all
obligations of Tyco under this Agreement, without right of contribution,
reimbursement, or compensation from Tyco International.

Section 14.12 Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

Section 14.13 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 14.14 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein. Nothing in the Exhibits or
Schedules constitutes an admission of any liability or obligation of any member
of the ADT NA Group or the Tyco Group or any of their respective Affiliates to
any third party, nor, with respect to any third party, an admission against the
interests of any member of the ADT NA Group or the Tyco Group or any of their
respective Affiliates.

 

- 32 -



--------------------------------------------------------------------------------

Section 14.15 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

Section 14.16 Consent to Jurisdiction. Subject to the provisions of Article
XIII, each of the Parties irrevocably submits to the exclusive jurisdiction of
(a) the Supreme Court of the State of New York, New York County, and (b) the
United States District Court for the Southern District of New York (the “New
York Courts”), for the purposes of any suit, action, or other proceeding to
compel arbitration or for provisional relief in aid of arbitration in accordance
with Article XIII or to prevent irreparable harm, and to the non-exclusive
jurisdiction of the New York Courts for the enforcement of any award issued
thereunder. Each of the Parties further agrees that service of any process,
summons, notice, or document by U.S. registered mail to such Party’s respective
address set forth above shall be effective service of process for any action,
suit, or proceeding in the New York Courts with respect to any matters to which
it has submitted to jurisdiction in this Section 14.16. Each of the Parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement or the
transactions contemplated hereby in the New York Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

Section 14.17 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at Law or in equity.

Section 14.18 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 14.18.

 

- 33 -



--------------------------------------------------------------------------------

Section 14.19 Force Majeure. No Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered, or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other applicable Parties
of the nature and extent of any such Force Majeure condition and (b) use due
diligence to remove any such causes and resume performance under this Agreement
as soon as feasible.

Section 14.20 Complete Agreement; Construction. This Agreement, including the
Exhibits and Schedules, and the Ancillary Agreements shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments, course of dealings and
writings with respect to such subject matter. The Parties have participated
jointly in the negotiation and drafting of this Agreement. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

Section 14.21 Changes in Law.

(a) Any reference to a provision of the Code, Treasury Regulations, or a Law of
another jurisdiction shall include a reference to any applicable successor
provision or Law.

(b) If, due to any change in applicable Law or regulations or their
interpretation by any court of Law or other governing body having jurisdiction
subsequent to the date hereof, performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable or impossible,
the Parties hereto shall use their commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such provision.

(c) To the extent any provision of this Agreement references an effective Tax
rate, such rate shall be adjusted to the extent of, and with concurrent
effective date as, any change in such Tax rate under applicable Law.

Section 14.22 Authority. Each of the Parties hereto represents to each of the
other Parties that (a) it has the corporate power (corporate or otherwise) and
authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement, and (d) this Agreement is a legal, valid, and
binding obligation, enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar Laws affecting creditors’ rights generally and general equity
principles.

Section 14.23 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal, or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision hereof. The Parties shall engage in good faith negotiations
to replace any provision that is declared invalid, illegal, or unenforceable
with a valid, legal, and enforceable provision, the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provision which it replaces.

 

- 34 -



--------------------------------------------------------------------------------

Section 14.24 Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between Tyco or its Subsidiaries,
on the one hand, and ADT NA or its Subsidiaries, on the other hand (other than
this Agreement or in any other Ancillary Agreement), shall be or shall have been
terminated as of the Distribution Date and, after the Distribution Date, none of
such Parties (or their Subsidiaries) to any such Tax sharing, indemnification or
similar agreement shall have any further rights or obligations under any such
agreement. For the avoidance of doubt, the Tyco 2012 Tax Sharing Agreement shall
not be terminated.

Section 14.25 Exclusivity. Except as specifically set forth in the Separation
and Distribution Agreements or any Ancillary Agreement, all matters related to
Non-Income Taxes or Non-Income Tax Returns of the Parties and their respective
Subsidiaries shall be governed exclusively by this Agreement. In the event of a
conflict between this Agreement, the Separation and Distribution Agreements or
any Ancillary Agreement with respect to such matters, this Agreement shall
govern and control.

Section 14.26 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

[Signature Page Follows]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.

 

TYCO INTERNATIONAL LTD. By:  

/s/ John S. Jenkins

Name:   John S. Jenkins Title:   Vice President and Secretary TYCO INTERNATIONAL
FINANCE S.A. By:  

/s/ Andrea Goodrich

Name:   Andrea Goodrich Title:   Director THE ADT CORPORATION By:  

/s/ N. David Bleisch

Name:   N. David Bleisch Title:   Vice President and Secretary

Signature Page of Non-Income Tax Sharing Agreement